        Case 8:21-cv-00338-CJC-ADS Document 19 Filed 03/08/21 Page 1 of 4 Page ID #:82

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

     JANE DOE, on behalf of herself and all others                  )
                similarly situated,                                 )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 8:21-cv-00338-CJC-ADS
                                                                    )
          MINDGEEK USA INCORPORATED,                                )
                                                                    )
                     (See Attachment 1)                             )
                                                                    )
                           Defendant(s)                             )

                                                    AMENDED SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)          MINDGEEK USA INCORPORATED
                                            21800 Oxnard Street, Suite 150
                                            Woodland Hills, CA 91367
                                            c/o CT Corporation System
                                            818 West 7th Street, Suite 930
                                            Los Angeles, CA 90017
                                            (See Attachment 2)
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVIDA BROOK
                                           KRYSTA KAUBLE PACHMAN
                                           SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, Suite 1400
                                           Los Angeles, CA 90067
                                           Phone: (310) 789-3100; Fax: (310) 789-3150

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
         Case 8:21-cv-00338-CJC-ADS Document 19 Filed 03/08/21 Page 2 of 4 Page ID #:83

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 8:21-cv-00338-CJC-ADS Document 19 Filed 03/08/21 Page 3 of 4 Page ID #:84




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

               JANE DOE V. MINDGEEK USA INCORPORATED, et al.
                            Case No. 8:21-cv-00338

                        ATTACHMENT 1 TO SUMMONS


 JANE DOE on behalf of herself and all
 others similarly situated,

                    Plaintiff,
 v.

 MINDGEEK USA INCORPORATED,
 MINDGEEK S.A.R.L., MG
 FREESITES, LTD (D/B/A
 PORNHUB), MG FREESITES II, LTD,
 MG CONTENT RT LIMITED, AND
 9219-1568 QUEBEC, INC. (D/B/A
 MINDGEEK),
                    Defendants.




 7927929v1/016926
Case 8:21-cv-00338-CJC-ADS Document 19 Filed 03/08/21 Page 4 of 4 Page ID #:85




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

               JANE DOE V. MINDGEEK USA INCORPORATED, et al.
                            Case No. 8:21-cv-00338

                            ATTACHMENT 2 TO SUMMONS

                            DEFENDANTS TO BE SERVED


                    MINDGEEK USA INCORPORATED
                    21800 Oxnard Street, Suite 150
                    Woodland Hills, CA 91367
                    CT Corporation System
                    818 West 7th Street, Suite 930
                    Los Angeles, CA 90017

                    MINDGEEK S.A.R.L.
                    32 Boulevard Royal
                    2449 Luxenbourg, Luxembourg

                    MG FREESITES LTD. (D/B/A PORNHUB)
                    195-197 Old Nicosia-Limassol Road
                    Block 1 Dali Industrial Zone
                    Cyprus, 2540

                    MG FREESITES II LTD.
                    195-197 Old Nicosia-Limassol Road
                    Block 1 Dali Industrial Z
                    Cyprus, 2540

                    MG CONTENT RT LIMITED
                    195-197 Old Nicosia-Limassol Road
                    Block 1 Dali Industrial Zone
                    Cyprus, 2540

                    9219-1568 QUEBEC, INC. (D/B/A MINDGEEK)
                    7777, Decarie Boulevard, Office 300
                    Montreal, Quebec, H4P 2H2




 7927929v1/016926
